Per Curiam.
Conrad was removed from his office of administrator by the probate court, and he appealed from the order removing him, to the circuit court.
The case was there tried before a jury and the order of removal was affirmed. Exceptions were taken to the admission of evidence and to instructions given to the jury, and the administrator now asks us to review these various rulings on writ of error. On looking into the case we are satisfied that we have no jurisdiction in the case. The point, we think, is clearly settled against the jurisdiction by Holbrook v. Cook, 5 Mich., 225.
The proceeding in the probate court to remove an administrator is not one according to the course of the common law, and its nature is not altered when it is removed into the circuit court by appeal. The inquiry is one of a peculiar and exceptional character and which ought to be conducted with all reasonable celerity, and the law does not contemplate that the settlement of estates shall be procrastinated and embarrassed by reviews of such matters on writ of error.
The writ should be dismissed.